Citation Nr: 0738632	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  97-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of service-connected cervical spine degenerative 
disc disease status post C5-C6 decompression and fusion, 
previously characterized as chronic upper back strain, for 
the period January 15, 2002, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active military service from August 1982 to 
August 1992, and four years of unverified prior active duty 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's rating 
of 10 percent for upper back strain.  In July 1999, the RO 
granted the veteran service connection for a herniated disc 
of the cervical spine, C5-6, post operative with a 30 percent 
rating, effective August 23, 1996, and recharacterized the 
prior upper back strain as a herniated disc of the cervical 
spine rating. In July 2002, the RO increased the veteran's 
rating to 40 percent effective January 15, 2002.  The veteran 
continued to request a higher rating.

In July 1998, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in September 2003.  In October 2003, the Board again remanded 
the veteran's case to the RO.  The case was returned to the 
Board in May 2005.  

The issues of entitlement to an evaluation in excess of 10 
percent for cervical spine degenerative disc disease for the 
period February 28, 1995, to August 23, 1996, and entitlement 
to an evaluation in excess of 30 percent for cervical spine 
degenerative disc disease for the period August 24, 1996, to 
January 14, 2002, were decided by the Board in a July 2005 
decision.  In that same decision, the issue of entitlement to 
an evaluation in excess of 40 percent for cervical spine 
degenerative disc disease for January 15, 2002 to the present 
was remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The case has been returned to the 
Board for a decision on this issue.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  From January 15, 2002 to the present, the veteran's 
residuals of service-connected cervical spine degenerative 
disc disease status post C5-C6 decompression and fusion are 
manifested by less than pronounced disease; without 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief; the 
disability is not manifested by unfavorable ankylosis of the 
entire spine or of the entire thoracolumbar spine; nor has 
there been intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for 
residuals of service-connected cervical spine degenerative 
disc disease status post C5-C6 decompression and fusion have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the 
RO.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that a substantially complete claim was 
received in February 1995, before the enactment of the VCAA.

RO letters dated in March 1995, November 2002, and March 2004 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  The March 1995 letter 
requested that the veteran submit the names of his medical 
providers so VA could obtain those medical records.  In the 
November 2002 and March 2004 letters, VA notified the veteran 
of his responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  These 
letters informed the veteran of what evidence was necessary 
to substantiate a claim for an increased rating.  The letters 
did not inform the veteran to submit any evidence in his 
possession; however, by these letters, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and they indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Specifically, the March 2004 
letter requested that the veteran submit medical records 
dated since January 2002 that showed his service-connected 
disability was worse.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  An additional VCAA letter 
was sent in June 2005.  Adequate opportunities to submit 
evidence and request assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in the May 2006 supplemental statement of the case.  
To the extent that there is any perceived technically 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated he has 
additional evidence.  In this regard, he indicated in 
February 2006 that he did have additional evidence.  He 
submitted that evidence in March 2007, and a waiver of RO 
consideration of the evidence has been obtained.  Any failure 
in the timing of VCAA notice by the RO constituted harmless 
error.  See also Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  There has been no prejudicial error in the duty to 
inform the veteran.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examinations have been provided.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Factual Background

The veteran injured his cervical spine in 1986 in service as 
discussed in the June 2005 Board decision.  The focus of this 
claim is the degree of disability from January 15, 2002, to 
the present.  The veteran contends that a rating in excess of 
40 percent is warranted.  

Private treatment records from M. V. R., M.D., dated from 
November 1998 through January 2002 show diagnoses of 
multilevel cervical spine degenerative disc disease with 
surgery for failed fusion in December 2000.  

A report of VA examination of the spine dated in June 2002 
shows that the veteran was currently attending school under a 
Chapter 31 VA program.  The veteran reported return of 
chronic symptoms of pain and stiffness despite the 2000 
surgery.  He was wearing no orthotic or brace and used no 
assistive device.  He was taking Soma and Lortabs.  He 
received acupuncture treatments monthly when he could afford 
to do so.  He reported he was limited from overhead work and 
lifting due to his cervical disease.  He reported he had 
trouble riding his motorcycle now.  On examination, there was 
no obvious abnormality of the neck.  There was no swelling, 
spasm or discoloration or increased warmth.  There was no 
crepitation with range of motion.  He had painful range of 
motion including flexion to 35 degrees, extension to 50 
degrees, lateral flexion to the left of 30 degrees and the 
right to 35 degrees, lateral rotation to the left was 40 
degrees and to the right was 50 degrees.  The range of motion 
did not change with repetitive testing due to fatigue.  There 
was no appreciable weakness and no evidence of focal 
neurological deficit, with strength 5/5 in all relevant 
muscle groups.  The diagnosis was status post anterior 
cervical decompression and fusion, two surgeries C5-6 with 
degenerative disc disease of the cervical spine.  The 
examiner opined that the veteran's condition could go through 
painful flare ups which may alter strength, coordination or 
range of motion.  How often, in his opinion, was impossible 
to say based on the examination.  X-rays showed arthritic 
changes and degenerative disc change from C3-7, with evidence 
of prior fusion with internal fixation at C5-6.  

VA treatment records dated into June 2005 reflect that the 
veteran routinely refilled his medications including Lortabs, 
diazepam and Flexeril.  In June 2004, he was seen for 
persistent cervicothoracic pain without root or cord deficit.  
He was using theracane and a vibrator.  He was sleeping only 
2 to 3 hours per night due to the pain.  A different 
medication was tried.  The veteran reportedly also cancelled 
pain management classes at that time.  

In November 2005, the veteran underwent a VA neurological 
evaluation.  The examiner reviewed the claims folder prior to 
examination.  The veteran complained of radiating pain from 
the neck down through the fingers, as well as numbness in the 
upper extremities.  He complained of muscle spasm from the 
neck into the tail bone.  He reported that he had gone to the 
emergency room three times in the past 2 and a half months 
due to neck spasm.  When he gets the spasm, he cannot perform 
activities of daily living.  He had the spasm five to six 
times over the past year.  The episodes last for three days.  
Pain medications included methadone, Zanaflex, Neurotonin and 
Lortab.  He reported he was using a cane for back and knee 
problems.  On examination, he used a cane and limped on the 
left leg.  Cranial nerves and motor examination showed no 
abnormality.  He had weak grip strength and decreased sensory 
to pinprick in the left hand.  The impression was 
degenerative disc disease.  Following MRI and X-ray report 
review, the examiner observed that the cervical fusion 
appeared solid.  There was spondylitic bar defect C3-4 
asymmetrically thicker on the right.  There was no clear 
progression from previous study.  X-rays showed interbody 
fusion at C5-6, with limited flexion and no abnormal motion 
identified.  There was severe degenerative disc disease at 
C3-4 with right greater than left foraminal narrowing.  

The veteran also underwent a VA orthopedic examination in 
November 2005.  This examiner noted he had previously 
examined the veteran in 1997 and 1999.  The claims folder was 
reviewed and discussed.  The veteran described chronic neck 
pain radiating into both upper extremities.  He noted he 
stopped working as a long distance telephone operator in 2000 
when the company closed down.  He had been a student since 
that time.  He reported he had to miss school over the years 
due to neck and back problems.  He reported he was prescribed 
bedrest three times over the past year for his neck.  He 
described constant neck pain as opposed to flare-ups.  He was 
independent in activities of daily living except that his 
wife helps him with dressing and bathing.  On physical 
examination, he moved somewhat slowly and with a limp.  He 
used a cane.  Range of motion for the neck was 25 degrees 
flexion and 15 degrees extension, lateral rotation 25 degrees 
to the right and 40 degrees to the left, and 15 degrees right 
and left lateral flexion.  There was no spasm present but 
there was trigger point tenderness at the base of the neck on 
the left.  This examiner did not comment on or review the MRI 
or X-rays, noting the neurologist would do so.  The 
impression was degenerative disc disease of the cervical 
spine, status post anterior cervical compression and fusion 
times two.  The examiner opined that he could not assess 
additional limitations due to flare-ups without resort to 
speculation.  The examiner noted there was no weakened 
movement on range of motion or based on fatigability, 
incoordination, swelling or deformity.  He also offered that 
no ankylosis could be identified on clinical examination.  
The examiner assessed that, considering the normal range of 
motions for the cervical spine, the veteran's limitation of 
motion was moderately severe.  The MRI and X-ray reports 
noted in the neurological examination were reviewed in the 
addendum to this report.  

A November 2006 independent living/medical needs evaluation 
report reflects the examiner's opinion that, due to the 
combination of medical problems, the veteran was not a 
candidate for vocational training or education.  He was 
denied these services by VA in February 2006.  

Private treatment records reflect that the veteran underwent 
lumbar discectomy in November 2006.  

Law and Regulations

In this case, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).  In this case, 
the time periods that are being considered for an increased 
rating are before and after the effective date of the change 
in the regulations for intervertebral disc syndrome (IVDS) 
(amended September 23, 2002) and the general rating formula 
for the spine (amended September 26, 2003).  

The veteran's cervical disorder has been rated 40 percent 
disabling under Diagnostic Code (DC) 5293 of the former 
criteria which is for intervertebral disc syndrome.  There 
are multiple DC's that must be considered as this claim spans 
the years during which the code was revised for spine 
disorders.  

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

Analysis

The above rating criteria, both old and new, provide for a 
rating higher than the veteran's current 40 percent rating 
where it is shown that there are severe incapacitating 
episodes of the cervical spine symptoms which are in excess 
of those noted for the 40 percent rating.  The record does 
not reflect that the veteran has experienced such episodes, 
as defined by VA, with the frequency required for a rating in 
excess of 40 percent.  The veteran has indicated in 2005 
examination reports that he sought emergency room treatment 
and was admitted three times in a 2 1/2 month period, and that 
those were his only visits in that year.  He did note these 
resulted in doctor-ordered bed rest and lasted three days.  
However, this amount of visits falls short of the number 
required for a rating in excess of 40 percent.  

Nor has the veteran demonstrated pronounced disc disease; 
examinations and treatment notes show a lack of persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

Moreover, although the veteran has a history of cervical 
fusion, there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine, which would provide for an increased rating under 
other the relevant criteria.  In this regard, the Board has 
reviewed all of the evidence of record potentially relevant 
to this claim, which consists of treatment records dated from 
2001 to the present; the reports of VA examination dated in 
November 2005 and June 2002; and the contentions of the 
veteran and his representative regarding his claim.

Thus, based on review of the above evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for the veteran's cervical 
disorder.  Over the time period relevant to the appeal, 
neither the examinations of record, including X-ray studies 
of the spine, nor the other competent medical evidence of 
record establishes that the veteran's cervical spine 
disability is characterized by incapacitating episodes of a 
total duration of six weeks or more over a year period, or 
ankylosis to any degree, as required for a rating higher than 
40 percent under the revised and former criteria.

Thus, he is not entitled to a rating higher than 40 percent 
under the former criteria at DC 5293 or the revised General 
Rating Formula for Diseases and Injuries of the Spine at any 
time from January 15, 2002, to the present.

The veteran has complained of back and neck pain and the 
Board has given consideration to this pain and the functional 
loss due to pain on motion under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 for all rating codes potentially applicable to 
the veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected cervical spine and disc disease 
are contemplated in the current 40 percent rating assigned to 
the condition.  There is no compelling indication that pain, 
due to disability of the spine, has caused functional loss 
greater than that contemplated by the 40 percent evaluation 
assigned for reasons noted above.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.  In fact, without taking into 
consideration the complaints of pain, the current evaluation 
arguably could not be justified.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
assigned 40 percent rating adequately reflects the clinically 
established impairment experienced by the veteran at all 
times from January 15, 2002, to the present.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 40 percent for residuals of service-
connected cervical spine degenerative disc disease status 
post C5-C6 decompression and fusion, previously characterized 
as chronic upper back strain, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of service-connected cervical spine degenerative 
disc disease status post C5-C6 decompression and fusion, 
previously characterized as chronic upper back strain, for 
the period January 15, 2002, to the present, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


